THEATTORNEY                      GENERAL,
                                     QFTEXAS
                                    Aun~riu    xz.-lkx~s
PRICE  DANIEL
ATTDRNEYGENERAL
                                       February   17, 1949


     Hon. J. M. Falkner                              Opinion No. V-770
     Commissioner
     Department   of Banking                         Re:     The legality of using the
     Austin 14, Texas                                        word “bank” in the title of
                                                             an institution chartered
                                                             under the Federal Farm
                                                             Credit Act of 1933, in view
                                                             of the provisions  of the
                                                             Texas Banking Code of 1943.

     Dear Mr.        Falkner:

                    Your request   for the opinion of this office   is as follows:

                  “There is an institution operating in Houston, Texas,
       .~; which has the following title:     ‘Houston Bank for Coopera-
      .,.’ .tives. ’ This institution was chartered under Section 2 of
            Title I of the Farm Credit Act of 1933 (now 12 U.S.C., Sec-
            tion 1134 as amended) passed by Congress      and approved
            by the President    on June 16, 1933.

                 “Article  2 Chapter IX of The Texas Banking Code of
           1943 (Article 342-902    Vernon’s 1943 Supplement) deals
         ‘,with institutions  using the words ‘bank,’ ‘bank and trust,’
           ‘savings bank, ’ ‘trust’ or any similar terms in their corp-
           orate titles.

                 “The above named institution, the Houston Bank for
            Cooperatives,    makes claim of its right to use the word
            ‘bank’ in its title under Sub-section  3, Article 342-902.

                  “Our question is whether or not the institution herein
            referred  to is using the word ‘bank’ in violation of the pro-
            visions of the 1943 Banking Code.”

                The pertinent part of Article 342-902, Vernon’s            Civil Stat-
     utes   (The Texas Banking Code of 1943). is as follows:

                    “It shall be unlawful for any person, corporation,
            firm,     partnership,  association or common law trust:

                    I.
                         . . .
Hon. J. M. Falkner,        Page   2 (V-778)



              “(2)   To use the term    ‘bank,’ ‘bank and trust,’
        ‘savings bank, ‘ ‘tru,st’ or any similar term in it5
        narna# stationary   or advertising.   Provided. however,
        that this article shall not apply to . . a (3) other cor-
        poratiens heretofore    or hereafter   organized undz
        The laws of th    St t       f th U ffed Stat es to the
        extent tha t sti% cG~oZtYonsear~autla       orieed under
        5                                                   e Ufiited
        Stat08 to con&e”t Wh      et&in&a    br tx9 useXiXW%i-     ,*.. ’

           The provisions    of Tft. 12, U.S. Code, Eecs. 1134 to 1138f.
inclusive,, govern the charter and organiaation        uf “Budcs for Coop-
eratives”;   mum&ate     their 8eneral oorporats powers (Sac. 1138);
declare such carporations       to be “instrumentalities    of the United
Staks”;    provide for certain tax exemptions      (Sec. 1138c); and, pro-
vide other regulatory     laws net necessasy    ,ta enumerate here.

          Tha Heusten Bunk For Cooperatives, ha-        baca than-
tered  under and bein  govartled by the laws of the UMed States
above referred to, has the right to use the word ‘%a~&” in its ctlr -
porati name and to csnduct the banking br\zefnee~ sAItBnitad   by its
charter in the SWe of Texas,, slnt24 it is arprassly exempted fiiom
the psevieians of Ar%icle 3/2-902,  V.C.S., by virtue of the empbr-
shed pabiari the@oei rMva tpakd.



             “Banks fer Cooperatives”    ahaa%e~ed and Q&n8 buei-
        new   under the hawe of the Usritad Sh*s,    (12 U.S.C. Sacs.
        ll34 arl seq) ar4 exaznpt from the previsions   of Subset. Z(3),
        Art&A     342-902, V.C.Sa (Th4 Texas Banking Coda sf 1943).

                                                  Very truly y4Urs

                                         ATTORNEY      GENERAL OF TEXAS



                                         Jw
                                                   C. K, Richards
                                                     A8sisPbnt

CKR/mzwb

                                         APPROVED